Hon. Jesse James     Opinion No, W&O7
State Treasurer
Capitol Station      Fb: Under the provisions of Article
Austin, Texas            3183c, Vernon’s Texas Civil Stat-
                         utes,.is it necessary for claim-
                         ant requesting the refund of moneys
                         t.0institute suit and obtain a
                         oourt.order before the State Tress-
                         urer oan make payment of the money,
Dear Mr. James:          and related questions.
          You have requested the opinion of this office in
answer to certain questionswith reference to funds deposited
with the State Treasurer under the prwisions of Article 3183c,
Vernon’s Civil Statutes, Your first question is as follows1
         ‘*Isit necessary for claimant requesting
    the refund of any such monies institute suit
    and obtain a court order before the State
    Treasurer can make payment of the money? If a
    court order is not necessary please advise
    what proof of ownership the ktate Treasurer
    should have before making payment.”
          The pertinent part of Chapter 251 Acts 52nd Lagis-
lature 1951 p. 393 (codifiedas Article 31830, Vernon’s Civil
StatutAs) is'as follows:
           %ec, 3. Whenever any person confined in
     any State institution subject to the jurisdic-
     tion of the Board for Texas State Hospitals and
     Special Schools dies, escapes or is discharged
     or paroled from such institution,and any per-
     sonal funds or property of such person remains
     in the hands of the superintendentthereof, and
     no demand is made ypon said superintendentby
     the owner of the funds or property or his legally
     appointed representative,the superintendentshall
     hold and dispose of such funds or property as fol-
     lows : (a) Funds : The superintendentshall hold
     the funds in the patients! personal deposit fund.
     for a period of three (3) years., If, at the end
     of three (3) years, no demand has been made for
Hon. Jesse Jancs,;page 2   (W-407)


    the funds, the superintendentshall turn the
    said funds over to the State Treasurer. The
    State Treasurer shall hold the funds for a
    pericd of five (5) years and if, at the end of
    that five (5) year period, the~,fundshave not
    been demanded by the owner or a legal repre-
    sentative, then the funds shall escheat to the
    State and.shall become a part~of the General
    Fund. . . .n
          The statute in question does not require that the
claimant of a patient's personal deposit funa institute court
proceedings to obtain money'on deposit with the State Treas-
urer which is legally the property of the owner and hence any
requirement that the claimant obtain an order of a court of
competent jurisdictiondirected to the State Treasurer for
delivery of the claimant's or owner's funds would be without
legal authority.
          Since the State TreasurerAs made the legal custod-
ian of such funds, his possession may be defined to be that
of a statutory trustee and, as such, he is charged as a matter
of law with requiring satisfactoryproof of the claimant's
right to the funds in question before he would be authorized
to deliver them to the owner or his authorized representative,
          You have advised us that there are approximately
4,725 deposits of individual patient's funds held by you in ac-
cordance with Section 3 Article 3183c, V.C.S., and that, with
few exceptions, the idvidual amounts of such funds average
less than $5.00 per patient fund. It would be manifestly un-
just and, in fact, it would be prohibitive,to require the
claimant or a legal representativeof the claimant to make such
proof as would be required by the court in a legal proceeding,
since the expense of obtaining such proof would be many times
greater than the amount involved.
          It is our opinion that the State Treasurer could re-
quire the owner or a legal representativeto make proof by
affidavit of the claimant or a legal representative,together
with such corroboratingaffidavits from disinterestedthird
parties as the State Treasurer may deem necessary, thatthe
claimant of such funds is the owner or a legal representative
of the owner, to the satisfactionof the State Treasurer. If
the amount is a large.one the State Treasurer could properly
request that the claimant or the legal representativefurnish
a personal bona to indemnify the State Treasurer in his official
capacity for any loss covered by the payment of the funds to a
Hon. Jesse James, page 3   Mw-407’)


person not legally entitled thereto, The furnishing of roof
by affidavit would not entail an unnecessary or prohibitip
                                                         ve
expense on the part of the claimant-owneror a representative
of the owner in obtaining the funds ta which the owner thereof
may be entitled under the provisions of the statute.

         ,Your second question'is as follows:

          Way funds so deposited that have been held
     by the Treasurer for more than the required five
     years period be deposited direot to the General
     Fund without escheat proceedings,or is it neces-
     sary that a court order,be obtained to complete
     the escheat of these'funds?"

          Section 3, Article 3183~~ V,C.S., provides that af-
ter the State Treasurer has held the funds for a p@iod of
five years and no demand has been made by'thc owner or a legal
representative,"then the funds shall escheat to the State and
shall become a part of the General Fund."
          It is settled law,in Texas that a judicial proceed-
                 to effect an escheat,              s v. statig
                                                    1 @iv.App:
1947, error ref.)*                   ‘87 S.W.2d 297 (Civ.App.
1935, error dism,j,

          It is our opinion that court proceedingsare neces-
sary in order to complete the escheat of these funds to the
State for deposit in the General Fund, and that you may not ae-
posit them in the General Fund except by order of a court of
competent jurisdiction.




         It is not necessary for the owner of a pa-
    tients' deposit fund deposited with the State
    Treasurer under the prwisions of Article 3183c,
    V.C.S,, to present a court order to the State
    Treasurer in order to receive the fund, but the
    claimant must furnish satisfactoryproof to the
    State Treasurer as to ownership.
Hon. Jesse James, page 4   (W-407)


          Patients' funds deposited with the State
     Treasurer under the provisions of Section 3,
     Article 3183c, V.C.S., and unclaimed after five
     years can only be escheated to the State through
     judicial proceedings.
                           Yours very truly,
                           WILL WILSON
                           Attorney General of Texas



                               c. K. Richards
                               Assistant
CKR:wb
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Cecil Rotsch
J. Mark McLaughlin
Milton Richardson
John H. Anton, Jr.

REVIEWED FCR THE ATTORNEY GENERAL
BY: W. V. Geppert